Name: Commission Regulation (EEC) No 2081/87 of 15 July 1987 amending Regulation (EEC) No 685/69 as regards the periods of taking-over and payment in the case of butter bought in by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  distributive trades;  processed agricultural produce;  accounting
 Date Published: nan

 No L 195/ 10 16. 7. 87Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2081/87 of 15 July 1987 amending Regulation (EEC) No 685/69 as regards the periods of taking-over and payment in the case of butter bought in by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas Council Regulation (EEC) No 777/87 of 16 March 1987 modifying the intervention arrangements for butter and skimed-milk powder (3) lays down the criteria on the basis of which the buying-in of butter by the inter ­ vention agencies may be suspended and is to be resumed ; whereas Commission Regulation (EEC) No 1 547/87 (4) lays down detailed rules for applying that Regulation as regards the buying-in of butter ; whereas, where buying-in is resumed, the period for taking over the butter should be cancelled and the time limit for payment referred to in Article 5 of Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for inter ­ vention on the market in butter and cream (*), as last amended by Regulation (EEC) No 3669/86 f5), should be reduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 685/69 is hereby amended as follows : 1 . In the first subparagraph of paragraph 5, ' 120th' and 140th' are replaced by '90th' and ' 120th', respectively. 2. Paragraph 6 is replaced by the following : '6 . For the purposes of this the day of taking over shall be the day of entry of the butter into the cold store designated by the intervention agenciy.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to those quantities of butter in respect of which the offer of sale was registered after 30 June 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 78 , 20 . 3 . 1987, p . 1 . 0 OJ No L 78 , 20 . 3 . 1987, p . 10 . (4) OJ No L 144, 4 . 6 . 1987, p . 12 . 0 OJ No L 90, 15 . 4. 1969, p . 12 . ( «) OJ No L 339, 2. 12 . 1986, p . 16 .